The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 15, 2014

                                        No. 04-14-00100-CR

                                     Edgar Javier GONZALES,
                                             Appellant

                                                  v.

                                     THE STATE OF TEXAS,
                                           Appellee

                  From the 25th Judicial District Court, Guadalupe County, Texas
                                   Trial Court No. 10-2321-CR
                                  William Old, Judge Presiding

                                            O R D E R

Sitting:       Sandee Bryan Marion, Justice
               Marialyn Barnard, Justice
               Rebeca C. Martinez, Justice

       Appellant is represented on appeal by Mr. Gregory Sherwood. Mr. Sherwood has filed an
“Appellant’s Motion for Access to Sealed Defendant’s Exhibit 2 Which Was Referenced in Sealed
Exhibit 9A of Reporter’s Record, Without Requiring Counsel to Make a Second Trip to San
Antonio.” The motion is GRANTED.

        The Clerk of this Court is hereby directed to unseal the exhibit for the purpose of providing a
copy to Mr. Sherwood.

        Mr. Sherwood is hereby ORDERED to not share the contents of the exhibit with any person
except to the extent necessary to prepare appellant’s brief.

       If appellee desires to access “Defendant’s Exhibit 2 Which Was Referenced in Sealed Exhibit
9A of Reporter’s Record” at a later date, appellee must file a written request with this court.

                                                       _________________________________
                                                       Sandee Bryan Marion, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 15th day of October, 2014.

                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court